Case 14-16144        Doc 51     Filed 04/16/19     Entered 04/16/19 12:49:47          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 16144
         Ismael Huizar
         Barbara Palomera
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/29/2014.

         2) The plan was confirmed on 07/16/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/09/2014, 11/17/2016, 05/31/2017, 07/12/2018, 10/22/2018.

         5) The case was Dismissed on 11/19/2018.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-16144             Doc 51       Filed 04/16/19    Entered 04/16/19 12:49:47              Desc         Page 2
                                                        of 3



 Receipts:

           Total paid by or on behalf of the debtor                 $12,930.00
           Less amount refunded to debtor                                $6.67

 NET RECEIPTS:                                                                                      $12,923.33


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $0.00
     Court Costs                                                                  $0.00
     Trustee Expenses & Compensation                                            $517.09
     Other                                                                        $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $517.09

 Attorney fees paid and disclosed by debtor:                          $0.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim          Claim       Principal      Int.
 Name                                      Class   Scheduled      Asserted       Allowed        Paid         Paid
 Berks Credit & Coll                   Unsecured         615.00           NA            NA            0.00       0.00
 Cb Accts Inc                          Unsecured         260.00           NA            NA            0.00       0.00
 CCSI                                  Unsecured      2,940.00       2,940.00      2,940.00        513.85        8.35
 City of Chicago Department of Water   Unsecured           0.00      1,264.24      1,264.24           0.00       0.00
 Community Healthcare System           Unsecured     14,153.00     14,155.23      14,155.23      2,474.06      46.18
 Comnwlth Fin                          Unsecured         492.00           NA            NA            0.00       0.00
 Cook County Treasurer                 Secured        8,313.68       3,760.24      3,760.24      3,760.24        0.00
 Cook County Treasurer                 Secured           596.44        719.78        596.44        596.44        0.00
 Cook County Treasurer                 Unsecured           0.00        123.34        123.34          20.77       0.47
 Creditors Discount & Audit Company    Unsecured         150.00           NA            NA            0.00       0.00
 Dependon Collection Service           Unsecured      2,017.00            NA            NA            0.00       0.00
 Komyattassoc                          Unsecured         585.00           NA            NA            0.00       0.00
 Lake County Business                  Unsecured          35.00           NA            NA            0.00       0.00
 Lake County Business                  Unsecured          35.00           NA            NA            0.00       0.00
 Luchas Auto Sales                     Secured        4,619.99       4,619.99      4,619.99      4,619.99     206.23
 Munster Radiology Group               Unsecured         404.00        857.00        857.00        145.52        2.01
 NCO Financial Systems Inc             Unsecured         283.00           NA            NA            0.00       0.00
 NW Indiana Path Consultants PC        Unsecured         102.00        102.00        102.00          11.98       0.15
 Peoples Energy Corp                   Unsecured      1,038.00            NA            NA            0.00       0.00
 Peoples Energy Corp                   Unsecured         369.00           NA            NA            0.00       0.00
 Trust Rec Sv                          Unsecured         480.00           NA            NA            0.00       0.00
 Trust Rec Sv                          Unsecured         322.00           NA            NA            0.00       0.00
 Trust Rec Sv                          Unsecured         196.00           NA            NA            0.00       0.00
 Trust Rec Sv                          Unsecured          70.00           NA            NA            0.00       0.00
 Trust Rec Sv                          Unsecured          53.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-16144        Doc 51      Filed 04/16/19     Entered 04/16/19 12:49:47             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $4,619.99          $4,619.99           $206.23
       All Other Secured                                  $4,356.68          $4,356.68             $0.00
 TOTAL SECURED:                                           $8,976.67          $8,976.67           $206.23

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $19,441.81          $3,166.18             $57.16


 Disbursements:

         Expenses of Administration                               $517.09
         Disbursements to Creditors                            $12,406.24

 TOTAL DISBURSEMENTS :                                                                     $12,923.33


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
